In the Missouri Court of Appeals
                   Eastern District
                                        DIVISION ONE

ANTONIO BRYANT,                                   )   ED102374
                                                  )
       Appellant,                                 )   Appeal from the Circuit Court
                                                  )   of St. Charles County
vs.                                               )
                                                  )   Honorable Terry Cundiff
A & P AUTO SALES, LLC.,                           )
                                                  )
       Respondent.                                )
                                                  )   FILED: December 8, 2015

       Antonio C. Bryant ("Appellant") appeals from the trial court's Order and Judgment

favoring A & P Auto Sales, LLC ("Defendant"), following a bench trial. We dismiss the appeal.

       Appellant filed a claim in the small claims court of the Circuit Court of St. Charles

County against Defendant for allegedly selling him an unsafe used vehicle in December 2013,

while knowing the vehicle needed repairs and failing to make the repairs as promised. During

trial, evidence was adduced that Appellant signed a notice that the vehicle was sold "as is" and

that Defendant paid for and provided a third inspection when Appellant brought the car back to

Defendant within 13 days of the sale. The trial court ruled in favor of Defendant on November

18, 2014, and Appellant appealed to this Court.
           Appellant appears on his own behalf without the assistance of an attorney, just as he did

at trial. He has the right to do so. Bishop v. Metro Restoration Servs., Inc., 209 S.W.3d 43, 45

(Mo. App. S.D. 2006). He is, however, still bound by the same rules as a party represented by an

attorney. Id. A pro se appellant, such as the claimant here, must comply with the rules of

appellate procedure. Houston v. Weisman, 197 S.W.3d 204, 205 (Mo. App. E.D. 2006). We do

not grant pro se appellants preferential treatment regarding compliance with those rules.

Thornton v. City of Kirkwood, 161 S.W.3d 916, 919 (Mo. App. E.D. 2005). Although we are

mindful of the problems faced by pro se litigants, we must require pro se appellants to comply

with these rules; this Court cannot relax its standards merely because one is a non-lawyer.

Brown v. Ameristar Casino Kansas City, Inc., 211 S.W.3d 145, 146 (Mo. App. W.D. 2007);

Hicks v. Div. of Employment Sec., 41 S.W.3d 638, 640 (Mo. App. S.D. 2001). This is not due

to lack of sympathy, but rather "it is necessitated by the requirement of judicial impartiality,

judicial economy and fairness to all parties." Thornton, 161 S.W.3d at 919; Hicks, 41 S.W.3d at

640.

           Rule 84.041 sets forth the requirements for the contents of an appellant's brief. The rule

requires an appellant's brief to have a fair and concise statement of the facts; a Point Relied On

that identifies the ruling challenged, sets forth concisely the legal reasons for the claim of error,

explains why the reasons support a finding of error, and is followed by a list of authorities upon

which the appellant relies; and an argument section that discusses the point relied on and

contains the applicable standard of review.

           "Failure to provide a fair and concise statement of the facts that complies with Rule

84.04(c) is a basis for dismissal of the appeal." Duncan-Anderson v. Duncan, 321 S.W.3d 498,

499 (Mo. App. E.D. 2010). Appellant's statement of facts is argumentative in that it compares
1
    All rule references are to Missouri Supreme Court Rules as updated through 2013.

                                                          2
the current case to that of a vehicle recall for faulty ignitions that received national attention.

Appellant emphasizes the injustice in subjecting a driver to an unsafe vehicle rather than

presenting the facts as they are found only in the record on appeal. Appellant fails to support

each of his factual statements with citations to the legal file or transcript, and refers to matters

not in the record. Rule 84.04(i); see, e.g., Johnson v. Buffalo Lodging Assocs., 300 S.W.3d 580,

581 (Mo. App. E.D. 2009) ("Rule 84.04(i)'s requirement that the appellant support factual

statements in its brief with record citations is mandatory and essential for the effective

functioning of appellate courts because courts cannot spend time searching the record to

determine if factual assertions in the brief are supported by the record.")

        Next, we find that Appellant's brief violates Rule 84.04(d), which requires that points

relied on state briefly and concisely what actions or rulings of the court are challenged and why,

in the context of the case, the legal reasons identified support the claim of reversible error. Rule

84.04(d). Appellant's first Point Relied On states:

        The Circuit Court of St. Charles County, Missouri, Associate Circuit Transfer
        Judge Division erred in concluding [Defendant's] selling of a properly registered
        vehicle, because the vehicle was not safe to drive, the safety and emissions
        inspection expired, and the vehicle failed inspection. It is hearsay that
        [Defendant] had the vehicle properly inspected. Therefore, [Defendant] should be
        held accountable."

A second point states:

                The Circuit Court of St. Charles County, Missouri, Associate Circuit
        Transfer Judge Division erred in concluding [Defendant's] selling of a properly
        registered vehicle, because Asa Hovis said to me in phone conversations and text
        messages the repairs will be fixed on the Eclipse. The repairs were not fixed. I,
        [Appellant] had Charbonier Service fix the repairs. Therefore, [Defendant]
        should be held accountable for the repairs to the Eclipse, court costs, pain and
        suffering, etc.

        "The purpose of the briefing requirements regarding points relied on is to give notice to

the party opponent of the precise matter which must be contended with and answered and to

                                                   3
inform the court of the issues presented for resolution." Thompson v. Flagstar Bank, 299 S.W.3d

311, 315 (Mo. App. S.D. 2009) (quotation omitted). "Compliance with Rule 84.04 briefing

requirements is mandatory in order to ensure that appellate courts do not become advocates by

speculating on facts and on arguments that have not been made." Nelson v. Nelson, 195 S.W.3d

502, 514 (Mo. App. W.D. 2006).

       We are unclear as to what action of the trial court these points attempt to challenge or

what legal reasons support Appellant's claim of reversible error. Our best guess, after reviewing

the entirety of the briefs and record, is that Appellant wished to submit into evidence at trial

excluded hearsay evidence of repairs and inspection performed at Charbonier Service as well as

what was said in phone conversations and text messages with Defendant regarding repairs. This

Court has reached beyond its limits to understand Appellant's points on appeal and should avoid

the speculation required to rule on the merits of this appeal. Appellant's failure to comply with

Rule 84.04(d)'s requirements governing points on appeal warrants dismissal of his appeal. See,

id.

       Finally, the argument section of Appellant's brief fails to comply with Rule 84.04(e), and

likewise preserves nothing for review. Rule 84.04(e); see In re Marriage of Smith, 283 S.W.3d

271, 275 (Mo. App. E.D. 2009). The argument section fails to state the applicable standard of

review for any claim of error. It is insufficient in that it does not explain why, in the context of

the case, the law supports the claim of reversible error. See e.g., Washington v. Blackburn, 286

S.W.3d 818, 821 (Mo. App. E.D. 2009). If in fact Appellant is arguing that his evidence was not

inadmissible hearsay and that certain evidence was admissible at trial, Appellant fails to explain

how the law supports such claim.




                                                  4
       "To determine whether Appellant is entitled to relief would require us to decipher [his]

points, issues, and arguments, placing this court in the untenable position of acting as Appellant's

advocate." Duncan-Anderson, 321 S.W.3d at 500. We therefore dismiss Appellant's points.

                                            Conclusion

       Appellant's brief so substantially fails to comply with the briefing requirements of Rule

84.04 that it preserves nothing for review. See, e.g., Johnson, 300 S.W.3d at 582. Accordingly,

the appeal is dismissed.




                                              ___________________________________
                                              ROY L. RICHTER, Judge

Robert G. Dowd, Jr., P.J., Concurs.
Mary K. Hoff, J., Concurs




                                                 5